DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US Pub. No. 2018/0301494).
Regarding claim 1, in FIGs. 8-9, Park discloses an electronic device, comprising: a plurality of micro-lenses (140, paragraph [0071]), arranged in an array; a light-limiting structure (130, paragraph [0070]); a first light-transmitting structure (120, paragraph [0070]); and a sensing element, comprising a plurality of sensing pixels (PX), wherein the sensing element, the first light-transmitting 
Regarding claim 5, in FIGs. 8-9, Park discloses that the light-limiting structure is a metal layer (paragraph [0048]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Pub. No. 2018/0301494).
Regarding claim 1, in FIG. 5, Park discloses an electronic device, comprising: a plurality of micro-lenses (140, paragraph [0071]), arranged in an array; a light-limiting structure (130, paragraph [0070]); a first light-transmitting 
In the embodiment of FIG. 5, Park appears not to explicitly disclose that each of the plurality of sensing pixels corresponds to at least two of the plurality of micro-lenses in the stacking direction.
However, in a related embodiment (see FIGs. 8-9, paragraph [0069]) Park discloses a similar structure wherein each of the plurality of sensing pixels (PX) corresponds to at least two of the plurality of micro-lenses (140) in the stacking direction to easily and selectively collect the direct light in each pixel (paragraph [0071]).
To easily and selectively collect the direct light in each pixel it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the electronic device such that each of the plurality of sensing pixels corresponds to at least two of the plurality of micro-lenses in the stacking direction.
Regarding claim 2, in FIG. 5, Park discloses a second light-transmitting structure (150, paragraph [0049]), arranged between the plurality of micro-lenses and the light-limiting structure.
Park appears not to explicitly disclose that a thickness of the second light-transmitting structure in the stacking direction is in a range of 8 to 15 microns.
There is no evidence showing the criticality of the claimed thickness.

  According to well established patent law precedents (see, for example, M.P.E.P. § 2144.05), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to determine (for example by routine experimentation) the optimum planarization layer thickness.
Regarding claim 3, in FIG. 5, Park discloses that the second light- transmitting structure is a passivation layer.
Regarding claim 5, in FIG. 5, Park discloses that the light-limiting structure is a metal layer (paragraph [0048]).
Regarding claim 6, in FIGs. 8-9, Park discloses that the light-limiting structure comprises a plurality of light-transmitting holes (132, having diameter 132W), and each of the plurality of micro-lenses corresponds to one of the plurality of light-transmitting holes in the stacking direction.
Park appears not to explicitly disclose that a hole diameter of the plurality of light-transmitting holes is in a range of 1 to 2 microns.
There is no evidence showing the criticality of the claimed diameter.

  According to well established patent law precedents (see, for example, M.P.E.P. § 2144.05), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to determine (for example by routine experimentation) the light-transmitting hole diameter.
Regarding claim 7, in FIG. 5, Park discloses that the first light- transmitting structure (110) comprises a plurality of inter-metal dielectric layers (110b, 110c).
Regarding claim 8, in FIG. 5, Park discloses that the first light- transmitting structure further comprises an inter-layer dielectric layer (110a), arranged between the plurality of inter-metal dielectric layers and the sensing element.
Regarding claim 9, in FIG. 5, Park appears not to explicitly disclose that a thickness of the first light-transmitting structure in the stacking direction is in a range of 8 to 15 microns.
There is no evidence showing the criticality of the claimed thickness.
The semiconductor art well recognized that insulator thickness controls parameters critical for device performance, including dielectric strength, mechanical viability (which includes strength as imparted by thickness), and 
  According to well established patent law precedents (see, for example, M.P.E.P. § 2144.05), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to determine (for example by routine experimentation) the optimum insulator layer thickness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US Pub. No. 2018/0301494) in view of Yeke Yazdandoost (US Pub. No. 2019/0095672)
Regarding claim 4, in FIG. 5, Park appears not to explicitly disclose that a maximum height of the plurality of micro-lenses in the stacking direction is in a range of 1 to 3 microns.
The art however well recognized 1 micron to be a suitable thickness for a microlens in a fingerprint reading application. See, for example, Yeke Yazdandoost, paragraph [0041].
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have formed the Park disclosed plurality of micro-lenses to have a maximum height in the stacking direction of 1 micron for its recognized suitability as a thickness for a microlens in a fingerprint reading application.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art failed to disclose or reasonably suggest the claimed electronic device particularly characterized by the driving element being electrically connected to the light-limiting structure through the plurality of inter-metal layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896